Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 3, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155322 & (17)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  SHERWOOD VILLAGE ASSOCIATES                                                                                         Justices
  LIMITED PARTNERSHIP,
            Plaintiff-Appellant,
  v                                                                 SC: 155322
                                                                    COA: 335884
                                                                    Wayne CC: 16-014289-CZ
  KEITH ZARZYCKI and LINDA SACKETT,
           Defendants,
  and
  TOS HOLDINGS, LLC,
           Defendant-Appellee.

  ______________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 24, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 3, 2017
         a0228
                                                                               Clerk